Citation Nr: 0915584	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-36 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial increased rating for residuals of a 
right (major) ulnar styloid fracture, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 2000 to 
May 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO granted 
service connection for the residuals of a right (major) ulnar 
styloid fracture, evaluated as 20 percent disabling 
(effective May 15, 2004).  The Veteran disagreed with the 
evaluation and filed an appeal.  In September 2008, the Board 
remanded this claim for further development.  


FINDING OF FACT

The residuals of a right (major) ulnar styloid fracture are 
manifested by nonunion of the lower half of the ulna, without 
false movement, loss of bone substance or deformity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
residuals of a right (major) ulnar styloid fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.27, 4.40, 4.45, 4.69, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5210, 5211, 5212, 5213, 5214, 5215 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veteran's increased rating claim arises from his 
disagreement with the initial evaluations following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311, 1315 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  All identified and available treatment records have 
been secured.  The Veteran was given a general VA examination 
in September 2004 and a VA bone examination in December 2004.  
The Board remanded this case in September 2008 for another VA 
examination, however, the Veteran failed to report to the 
examination in November 2008.  The Veteran was sent notice 
regarding the examination in October 2008.  The claims file 
shows the Veteran's address has changed several times; 
however there is no evidence the Veteran did not receive the 
notice regarding the VA examination.  There also has been no 
showing of good cause under 38 C.F.R. § 3.655(a).  When a 
veteran fails to report for a VA examination for an original 
claim, the determination of the Board must be made upon the 
evidence of record.  38 C.F.R. § 3.655(a)-(b) (2008).  The 
duties to notify and assist have been met.  

II.  Legal Criteria 

	A.  Disability Evaluations in General

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2008).  Also, for initial rating decisions that establish 
service connection and assign an initial disability rating, 
the entire period is considered for the possibility of staged 
ratings.  Consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2008).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

	B.  Disability Evaluation of the Musculoskeletal System

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain 
must be supported by pathology and shown through objective 
observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997) (citing 38 C.F.R. § 4.40).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).  

The Veteran is right-handed.  In rating his service-connected 
disability, the Board needs to look, when applicable, at the 
ratings provided for the major upper extremity.  38 C.F.R. 
§ 4.69.  

Under DC 5211, impairment of the ulna, a rating of 10 percent 
is warranted where there is malunion of the ulna with bad 
alignment.  38 C.F.R. § 4.71a, DC 5211 (2008).  A rating 
of 20 percent is warranted where there is nonunion of the 
ulna in the lower half.  Id.  A 30 percent evaluation is 
warranted for nonunion in the upper half with false movement 
and without loss of bone substance or deformity for the major 
extremity.  Id.  A 40 percent rating is warranted for 
nonunion in the upper half with false movement and with loss 
of bone substance and marked deformity.  Id.  

Under DC 5215, limitation of motion of the wrist, a 
10 percent rating is warranted when dorsiflexion is less than 
15 degrees.  38 C.F.R. § 4.71a, DC 5215 (2008).  Normal 
dorsiflexion or extension of the wrist is 70 degrees.  
38 C.F.R. § 4.71, Plate I (2008).  

III.  Analysis

A review of the history of the Veteran's service-connected 
disability, as required by 38 C.F.R. §§ 4.1 and 4.2, shows 
that the Veteran suffered a right ulna fracture in 2003.  An 
April 2004 separation examination states that this fracture 
was resolved and provides a short summary of the Veteran's 
injury; in January 2004 it was noted the Veteran suffered an 
ulnar styloid fracture.  He twice removed casts put on his 
arm and continually did not follow up with appointments.  

The Veteran was given a general VA examination in September 
2004.  His claims file was reviewed.  He was noted to be 
right-handed.  His right ulnar stylus fracture was noted.  
The examiner stated there was limited range of motion in the 
right wrist.  A VA bone examination was scheduled, but the 
Veteran failed to report to it.  A document in the claims 
file states the examination was "cancelled for incorrect 
jurisdiction."  

A December 2004 VA bones examination report shows the Veteran 
complained of right wrist pain.  The Veteran told the 
examiner that after he was treated for his right wrist in 
April 2004, the military clinicians stated his injury would 
likely require surgery.  Physical examination of the right 
elbow showed the Veteran had full extension and flexion as 
well as normal supination and pronation.  His range of motion 
was 70 degrees of flexion and extension of his wrist, 
10 degrees of radiation deviation and approximately 30 
degrees of ulnar deviation.  Radial and ulnar deviation 
caused "some discomfort."  Pain was present over the distal 
ulna, over the distal radial ulnar joint and with radial and 
ulnar deviation.  The examiner reported apparent increased 
laxity in this area.  The Veteran had a normal neural 
examination and a normal range of motion for his fingers and 
thumb.  

The examiner discussed a November 2004 X-ray report and noted 
an error in the labeling; essentially, the right forearm was 
confirmed as the Veteran's only ulnar styloid fracture.  The 
X-rays showed a "nonunited" styloid fracture.  The right 
humerus did not show any acute fractures or dislocations.  

The examiner diagnosed the Veteran with "ulnar styloid 
nonunion" which was attributed to injuries of the triangular 
fibrocartilage ligament.  The examiner reiterated that the 
Veteran had instability of the distal and radial ulnar joint 
with demonstrated laxity.  The examiner concluded that 
although range of motion was good, strength and induration 
was decreased and the Veteran would benefit from operative 
treatment.  

As the Veteran is already receiving a 20 percent rating under 
DC 5211 for nonunion in the lower half of the ulna, the Board 
does not find that an increase is warranted.  To receive the 
next higher increase of 30 percent disabling under DC 5211, 
the Veteran's disability would have to demonstrate nonunion 
in the upper half of the ulna with false movement.  While the 
VA examiner stated that the Veteran had instability of the 
distal and radial ulnar joint with demonstrated laxity, no 
false or unnatural movement of the ulna was found.  As a 
result, no increase is warranted under DC 5211.  

As for DC 5215, limitation of motion of the wrist, the 
Veteran's range of motion was measured at 70 degrees for 
flexion and extension of the right wrist.  An increase would 
only be warranted if dorsiflexion measured less than 
15 degrees.  

The Board has considered whether a higher rating is warranted 
under other diagnostic codes pertinent to the Veteran's 
residuals of a right (major) ulnar styloid fracture.  No 
ankylosis of the elbow (DC 5205) or ankylosis of the wrist 
(DC 5214) has been shown.  The December 2004 examination 
report states the Veteran had full flexion and extension of 
the elbow as well as normal supination and pronation.  The 
codes addressing limitation of motion of the forearm (DC 
5206-5208) do not apply, nor does DC 5213, which addresses 
impairment of supination and pronation.  There is no evidence 
of impairment of the flail joint of the elbow (DC 5209), 
nonunion of the radius and ulna (DC 5210), or impairment of 
the radius (DC 5212).  As a result, separate evaluations 
under these codes are not warranted.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca v. Brown, 8 Vet. App. at 206-207 (1995).  As mentioned 
above, pain was present over the distal ulna, over the distal 
radial ulnar joint and with radial and ulnar deviation.  The 
December 2004 examiner also noted strength and induration was 
decreased.  The September 2008 Board remand directed 
functional loss to be addressed in a new VA examination, but, 
as mentioned above, the Veteran failed to report to this 
examination.  As stated above, functional loss due to pain 
must be supported by pathology and shown through objective 
observation.  Johnston, 10 Vet. App. at 84-85.  There is no 
basis for a rating in excess of 20 percent based on 
functional loss.  

The Board has considered whether a staged rating is 
appropriate, as mandated by Hart, 21 Vet. App. 509-510.  As 
the Veteran's symptoms remained constant throughout the 
course of the period on appeal staged ratings are not 
warranted.  

As for extraschedular consideration, the Veteran has not 
needed frequent hospitalization for his disability and no 
objective evidence suggests it markedly interferes with 
employment.  At the September 2004 general VA examination, 
the Veteran asserted he was currently going to school and was 
not employed; he stated he could not do work because of 
significant pain in his right wrist on pronation and 
supination.  The existing schedular rating is already based 
upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
veteran working or seeking work.  There has been no showing 
this case presents an exceptional or unusual disability 
picture and referral for consideration of an extraschedular 
rating is not warranted.  38 C.F.R. § 3.321 (b)(1).  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A disability rating greater than 20 percent for the residuals 
of a right (major) ulnar styloid fracture is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


